       Case 1:20-cv-00114-MV-LF Document 11 Filed 03/19/20 Page 1 of 15




                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW MEXICO



ANDREA CHAVEZ,

                  Plaintiff,                         No: 1:20-cv-00114-MV-LF

vs.

THE GEO GROUP, INC.,

                  Defendant.



       JOINT STATUS REPORT AND PROVISIONAL DISCOVERY PLAN

       Pursuant to Fed. R. Civ. P. 26(f), a telephonic meeting was held on March 11, 2019,
and was attended by: Christopher P. Machin of the Gilpin Law Firm, LLC for Plaintiff
Andrea Chavez (“Chavez” or “Plaintiff”), and Sarah N. O’Keefe of Littler Mendelson, P.C.
for Defendant The GEO Group, Inc. (“GEO” or “Defendant”).


                                NATURE OF THE CASE

       This is an employment case in which Plaintiff Andrea Chavez asserts claims of sex
discrimination and retaliation in violation of the New Mexico Human Rights Act.
       Defendant GEO denies each and every allegation set forth in Plaintiff’s Complaint
and asserts defenses consistent with its Answer. Plaintiff did not suffer any discrimination
or retaliation and chose to resign.


         AMENDMENTS TO PLEADINGS AND JOINDER OF PARTIES

       Plaintiff does not intend to file further amendments to the Amended Complaint or
to join additional parties, at this time. Plaintiff should be allowed until April 20, 2020 to
       Case 1:20-cv-00114-MV-LF Document 11 Filed 03/19/20 Page 2 of 15




move to amend the pleadings and to join additional parties in compliance with the
requirements of Fed. R. Civ. P. 15(a). Defendant should be allowed until May 22, 2020 to
respond and until June 5, 2020 to join additional parties in compliance with the
requirements of Fed. R. Civ. P. 15(a).


                                     STIPULATIONS

       The parties hereto stipulate and agree that venue is properly laid in this District; that
the United States District Court for the District of New Mexico has jurisdiction of the
parties and the subject matter. The law governing this case is New Mexico law as this is a
diversity action.
       The parties are willing to further stipulate to the following facts:

       1.     Defendant hired Plaintiff on July 10, 2017, as a Correctional Technician.

       2.     On March 8, 2019, Plaintiff filed a Charge of Discrimination with the New
              Mexico Human Rights Bureau, alleging sex discrimination in violation of the
              New Mexico Human Rights Act and Title VII, as well as Retaliation.

       The parties further stipulate and agree that the law governing this case is New
Mexico common law, and the Federal Rules of Civil Procedure.


                             PLAINTIFF’S CONTENTIONS

       Plaintiff began working for Defendant in July of 2017. Plaintiff was employed as

an Administrative Clerk. In September of 2017, Plaintiff had a brief relationship with a K9

Officer at the prison. During the relationship, Plaintiff and the Officer exchanged sexual

pictures and text between themselves. The K9 Officer was also in a relationship with a

female Lieutenant at the Prison. When the Lieutenant found out about the relationship

between Plaintiff and the K9 Officer, the Lieutenant began sending threaten messages to




                                             -2-
       Case 1:20-cv-00114-MV-LF Document 11 Filed 03/19/20 Page 3 of 15




Plaintiff and showed other prison employees the private pictures of Plaintiff. Plaintiff

reported the hostile work environment to her Warden. However, no action was taken. The

threatening text messages continued and Plaintiff was told by several employees they had

seen naked pictures of her.

       Plaintiff was also aware that employees of the prison were calling her derogatory

names. Plaintiff was extremely embarrassed and humiliated. Plaintiff was also in constant

fear for her safety. The threatening text messages stopped after several months. In February

of 2019, the threatening text messages started again. Plaintiff was also aware that naked

pictures of her were being re-circulated in the prison. Plaintiff reported the hostile work

environment to the Vice President of Geo Group. A few days later, the Warden called

Plaintiff into his office. The Warden was very angry that Plaintiff had “gone over his head”

to the Vice President. Plaintiff was very fearful she would be terminated. Plaintiff had her

computer access denied and was unable to perform her duties. Plaintiff applied for several

positions with Defendant. Plaintiff was able to be hired in the kitchen as a supervisor.

However, the hostile work environment continued. Plaintiff was constantly reminded by

employees that they had seen naked pictures of her. Plaintiff was aware that employees

were calling her names such as “tramp” and “whore.” Plaintiff was also fearful of

retaliation from Corrections Officers who were friends of the Lieutenant. Plaintiff was

forced to resign as a result of the hostile work environment. As a result of Defendant’s

discriminatory and retaliatory conduct, Plaintiff has suffered damages in the form of lost

wages, lost benefits, emotional distress and costs, including attorneys’ fees.




                                            -3-
       Case 1:20-cv-00114-MV-LF Document 11 Filed 03/19/20 Page 4 of 15




                           DEFENDANT’S CONTENTIONS

       Defendant The GEO Group, Inc. specializes in privatized corrections, detention, and

mental health treatment. On July 10, 2017, GEO hired Plaintiff at its Guadalupe County

Correctional Facility as a Correctional Technician, earning $9.60 per hour. In September

2017, Plaintiff and a fellow GEO employee, K-9 Officer Rick Arguello began exchanging

messages. On September 22, 2017, Plaintiff sent a photo of herself in her underwear to

Arguello. During this time, Arguello was the boyfriend of another GEO employee,

Lieutenant Krystal Rivera.

       On April 21, 2018, and on April 22, 2018, Plaintiff and Rivera exchanged multiple

messages via Facebook Messenger. Rivera asked Plaintiff to explain why the photo of

Plaintiff in her underwear was on Arguello’s cell phone. Plaintiff explained her relationship

with Arguello, and defended her actions. Plaintiff also accused Rivera of having “been

with men that are taken.” In response, Rivera called Plaintiff a “whore” and “trash.”

Plaintiff told Rivera to “take it up with her boyfriend,” and Rivera told Plaintiff to stop

messaging Arguello.

       On February 20, 2019, Plaintiff and Krystal Rivera exchanged messages via

Facebook Messenger again. As relevant here, Rivera accused Plaintiff of having sex with

a different K-9 Officer while at work — Eddie Quinonez. Rivera called Plaintiff a “tramp,”

and accused her of having no morals because Quinonez’s girlfriend was Plaintiff’s co-

worker. Plaintiff responded with several lengthy messages to Rivera, denying the

allegations, explaining her relationship with Quinonez, and telling Rivera to “grow up

already.”



                                            -4-
        Case 1:20-cv-00114-MV-LF Document 11 Filed 03/19/20 Page 5 of 15




        The next day, Plaintiff emailed Warden Horton, alleging that Krystal Rivera created

a hostile work environment. That same day, GEO referred Plaintiff’s allegations to GEO’s

Office of Professional Responsibility for investigation.        Regional Human Resources

Director Karen Broadwater investigated Plaintiff’s claims. On March 5, 2019, Broadwater

met with Plaintiff to discuss her allegations, but Plaintiff refused to discuss the allegations

without her attorney present. Because Plaintiff refused to participate in Broadwater’s

investigation, Broadwater interviewed other employees to continue her investigation into

Plaintiff’s allegations. Ultimately, GEO terminated Rivera’s employment on March 11,

2019.

        On June 24, 2019, GEO offered Plaintiff a promotion to Cook Supervisor with a

pay raise to $13 per hour, which she accepted. On October 15, 2019, Plaintiff resigned her

employment with GEO, effective that same day.

        GEO denies that it discriminated or retaliated against Plaintiff. GEO further denies

that Plaintiff was constructively discharged from her employment with GEO. Rather,

Plaintiff chose to resign because she wanted to “further [her] education.” Defendant denies

that it is liable to Plaintiff on any of her claims. Additionally, GEO asserts its defenses

explained in more detail in its Answer, including but not limited to:


           1. Plaintiff’s Complaint fails to state a claim upon which relief may be granted.
           2. Plaintiff’s damages are barred, to the extent she failed to take reasonable and
              necessary steps to mitigate her damages.
           3. Plaintiff’s claims may be barred by the doctrine of after-acquired evidence.

           4. If the actions of current, former, or employees or agents of Defendant are
              found to be wrongful in any way, those actions cannot be attributed to



                                             -5-
Case 1:20-cv-00114-MV-LF Document 11 Filed 03/19/20 Page 6 of 15



      Defendant, and Defendant is not liable under the concepts of respondeat
      superior or vicariously liable. For example, Defendant maintains clear anti-
      discrimination, anti-harassment, and anti-retaliation policies, and trains its
      employees on these policies.

   5. Defendant alleges that all acts taken by it or anyone acting on its behalf were
      just, fair, without malice or intent to retaliate and for lawful, legitimate, non-
      discriminatory and non-retaliatory reasons.

   6. Defendant exercised reasonable care to prevent and correct discriminatory or
      retaliatory conduct of which it knew or should it have known. For example,
      Defendant has multiple channels available to employees to make complaints
      of harassment and/or retaliation and, to the extent Plaintiff did not make
      complaints, Defendant did not know, nor should it have known of the alleged
      discriminatory or retaliatory conduct.
   7. Punitive damages are not available because the alleged misconduct would be
      contrary to the Defendant’s good faith efforts to comply with the New
      Mexico Civil Rights Act and other relevant laws. For example, Defendant
      maintains clear equal employment opportunity, anti-discrimination and anti-
      retaliation policies, and trains its employees on these policies in order to
      comply with the law.

   8. Plaintiff has failed to allege facts sufficient to state a claim for compensatory
      damages, and/or any other damages or relief sought, or to justify an award of
      attorneys’ fees or costs.

   9. Defendant is entitled to a set-off of any money paid to Plaintiff, or which will
      be paid to Plaintiff, as the result of any other compensation including, for
      example, unemployment benefits.

   10. Because the Complaint is couched, at least in part, in conclusory or vague
       terms, Defendant cannot fully anticipate all defenses that may be applicable.
       Accordingly, Defendant reserves the right to assert additional defenses.


                  PROVISIONAL DISCOVERY PLAN

The parties jointly propose to the Court the following discovery plan:




                                     -6-
        Case 1:20-cv-00114-MV-LF Document 11 Filed 03/19/20 Page 7 of 15




  List all witnesses who, at this time, you think will either testify or be deposed, giving
  their name, title, address and a brief summary of their testimony. It is insufficient to list
  witnesses’ addresses, save for clients, “in care of counsel.”

  List all documents which you believe, at this time, will be exhibits at the trial.

  List all experts who you believe, at this time, will testify at the trial, giving their name,
  address, area of expertise, and a brief summary of the anticipated testimony.


WITNESSES:

        PLAINTIFF may call or depose:
    1. Andrea Chavez
       C/O The Gilpin Law Firm, LLC
       6100 Indian School Rd, Albuquerque, New Mexico 87110
       Suite 115
       505-244-3861
        Plaintiff will testify as to the allegations laid out in her complaint. Plaintiff will also
testify regarding her damages of lost wages, lost benefits, and emotional distress.

    2. Devin M. Phillips, Former Supervisor
       349 S. 9th Street, Santa Rosa, New Mexico 88435
       Cell: (505) 385-5538
       Work: (575) 472-1001

        Ms. Phillips may testify as to what she saw and reported regarding the incident.


   3.      Any and all witnesses identified by any other party.
   4.      Any and all witnesses revealed during the course of discovery.
   5.      Any and all rebuttal witnesses as necessary.
   6.      Any and all custodians of record, as needed.
   7.      Any and all witnesses necessary to authenticate documents or records or
           otherwise lay foundation for evidence offered in this case.
   8.      Any witnesses necessary for foundation, impeachment or rebuttal, who cannot
           be anticipated at this time.
   9.      Any expert witness(es) retained by any party to this matter.




                                               -7-
         Case 1:20-cv-00114-MV-LF Document 11 Filed 03/19/20 Page 8 of 15



   10.         Witnesses identified by Defendant and not objected to by Plaintiff.


EXHIBITS:

         At this time, PLAINTIFF intends to introduce:


   1. EEOC Charge

   2. Portions of Plaintiff’s Personnel file.

   3. Defendant’s Policies and Procedures.

   4. Text Messages

   5. Legal and Factual defenses asserted by Defendant.

   6. W-2’s and/or tax returns

   7. Any other documents disclosed in the course of discovery.

   8. Any documents listed in Defendant’s Exhibit List.

   9. Any documents necessary for purposes of impeachment.


WITNESSES:


         At this time, DEFENDANT intends to call or depose:

         11.      Plaintiff Andrea Chavez
                  c/o Donald G. Gilpin
                  Christopher P. Machin
                  6100 Indian School Road NE
                  Ste. 115
                  Albuquerque, NM 87110
                  Phone: 505.244.3861
                  Fax: 505.254.0044

        Chavez is the Plaintiff in this matter and is believed to have knowledge and
information relevant to the claims she asserts in this litigation. Plaintiff is expected to
testify regarding her employment with GEO, the allegations in her complaint, and her
alleged damages.




                                               -8-
       Case 1:20-cv-00114-MV-LF Document 11 Filed 03/19/20 Page 9 of 15



       12.    Karen Broadwater
              Western Region Human Resources Director
              The GEO Group, Inc.
              c/o R. Shawn Oller
              Sarah N. O’Keefe
              2425 East Camelback Road
              Suite 900
              Phoenix, Arizona 85016-4242

       Broadwater is the Western Region Human Resources Director for The GEO Group,
Inc. and is believed to have knowledge and information related to the allegations and claims
contained in the Complaint and GEO’s defenses in this litigation. Broadwater additionally
has knowledge and information regarding Plaintiff’s job duties, job performance, her
coaching and disciplinary history and the complaints brought forth by Plaintiff during her
employment with Defendant. Broadwater is also believed to have knowledge of GEO’s
relevant policies and procedures.

       13.    Vincent Horton
              Warden of Guadalupe County Correctional Facility
              The GEO Group, Inc.
              c/o R. Shawn Oller
              Sarah N. O’Keefe
              2425 East Camelback Road
              Suite 900
              Phoenix, Arizona 85016-4242

       Horton is the Warden of the Guadalupe County Correctional Facility and is believed
to have knowledge and information related to the allegations and claims contained in the
Complaint and GEO’s defenses in this litigation. Horton additionally has knowledge and
information regarding Plaintiff’s job duties, job performance, her coaching and disciplinary
history and the complaints brought forth by Plaintiff during her employment with
Defendant. Horton is also believed to have knowledge of GEO’s relevant policies and
procedures.

       14.    Liz Tapia
              Human Resources Manager
              The GEO Group, Inc.
              c/o R. Shawn Oller
              Sarah N. O’Keefe
              2425 East Camelback Road
              Suite 900
              Phoenix, Arizona 85016-4242
       Tapia is a Human Resources Manager with the Guadalupe County Correctional
Facility and is believed to have knowledge and information related to the allegations and
claims contained in the Complaint and GEO’s defenses in this litigation. Tapia additionally
has knowledge and information regarding Plaintiff’s job duties, job performance, her
coaching and disciplinary history and the complaints brought forth by Plaintiff during her
employment with Defendant. Tapia is also believed to have knowledge of GEO’s relevant




                                            -9-
      Case 1:20-cv-00114-MV-LF Document 11 Filed 03/19/20 Page 10 of 15



policies and procedures.

      15.    Paul Laird
             Western Region Vice-President
             The GEO Group, Inc.
             c/o R. Shawn Oller
             Sarah N. O’Keefe
             2425 East Camelback Road
             Suite 900
             Phoenix, Arizona 85016-4242

       Laird is the Western Region Vice-President for The GEO Group, Inc. and is
believed to have knowledge and information related to the allegations and claims contained
in the Complaint and GEO’s defenses in this litigation. Laird is also believed to have
knowledge of GEO’s relevant policies and procedures.
      16.    John Gay
             Former employee of The GEO Group, Inc.
             c/o R. Shawn Oller
             Sarah N. O’Keefe
             2425 East Camelback Road
             Suite 900
             Phoenix, Arizona 85016-4242

      Gay is a former employee of The GEO Group, Inc. and is believed to have
knowledge and information related to the allegations and claims contained in the
Complaint and GEO’s defenses in this litigation. Gay is also believed to have knowledge
of GEO’s relevant policies and procedures.

      17.    Rick Arguello
             K-9 Officer
             The GEO Group, Inc.
             c/o R. Shawn Oller
             Sarah N. O’Keefe
             2425 East Camelback Road
             Suite 900
             Phoenix, Arizona 85016-4242

       Arguello was a K-9 Officer at the Guadalupe County Correctional Facility and is
believed to have knowledge and information related to the allegations and claims contained
in the Complaint and GEO’s defenses in this litigation.

      18.    Krystal Rivera
             Lieutenant
             Former employee of The GEO Group, Inc.
             c/o R. Shawn Oller
             Sarah N. O’Keefe
             2425 East Camelback Road
             Suite 900




                                          - 10 -
      Case 1:20-cv-00114-MV-LF Document 11 Filed 03/19/20 Page 11 of 15



             Phoenix, Arizona 85016-4242

       Rivera was a Lieutenant at the Guadalupe County Correctional Facility and is
believed to have knowledge and information related to the allegations and claims contained
in the Complaint and GEO’s defenses in this litigation.

      19.    Eddie Quinonez
             K-9 Officer
             The GEO Group, Inc.
             c/o R. Shawn Oller
             Sarah N. O’Keefe
             2425 East Camelback Road
             Suite 900
             Phoenix, Arizona 85016-4242

       Quinonez was a K-9 Officer at the Guadalupe County Correctional Facility and is
believed to have knowledge and information related to the allegations and claims contained
in the Complaint and GEO’s defenses in this litigation.
      20.    Joey Campos
             Maintenance Supervisor
             The GEO Group, Inc.
             c/o R. Shawn Oller
             Sarah N. O’Keefe
             2425 East Camelback Road
             Suite 900
             Phoenix, Arizona 85016-4242
       Campos was a Maintenance Supervisor at the Guadalupe County Correctional
Facility and is believed to have knowledge and information related to the allegations and
claims contained in the Complaint and GEO’s defenses in this litigation.

      21.    Devin Phillips
             Food Service Manager
             The GEO Group, Inc.
             c/o R. Shawn Oller
             Sarah N. O’Keefe
             2425 East Camelback Road
             Suite 900
             Phoenix, Arizona 85016-4242

       Phillips was a Food Service Manager at the Guadalupe County Correctional Facility
and is believed to have knowledge and information related to the allegations and claims
contained in the Complaint and GEO’s defenses in this litigation. Phillips additionally has
knowledge and information regarding Plaintiff’s job duties, job performance, her coaching
and disciplinary history and the complaints brought forth by Plaintiff during her
employment with Defendant.




                                          - 11 -
      Case 1:20-cv-00114-MV-LF Document 11 Filed 03/19/20 Page 12 of 15



      22.    Heather Jaramillo
             Lieutenant
             The GEO Group, Inc.
             c/o R. Shawn Oller
             Sarah N. O’Keefe
             2425 East Camelback Road
             Suite 900
             Phoenix, Arizona 85016-4242

       Jaramillo was a Lieutenant at the Guadalupe County Correctional Facility and is
believed to have knowledge and information related to the allegations and claims contained
in the Complaint and GEO’s defenses in this litigation.

      23.    Gloria Chavez
             Assistant Warden
             The GEO Group, Inc.
             c/o R. Shawn Oller
             Sarah N. O’Keefe
             2425 East Camelback Road
             Suite 900
             Phoenix, Arizona 85016-4242

       Chavez was an Assistant Warden at the Guadalupe County Correctional Facility and
is believed to have knowledge and information related to the allegations and claims
contained in the Complaint and GEO’s defenses in this litigation.
      24.    Any and all witnesses identified by any other party.
      25.    Any and all witnesses revealed during the course of discovery.
      26.    Any and all rebuttal witnesses as necessary.
      27.    Any and all custodians of record, as needed.
      28.    Any and all witnesses necessary to authenticate documents or records or
             otherwise lay foundation for evidence offered in this case.
      29.    Any witnesses necessary to explain relevant policies, procedures, rules and
             the applicable standard of care.
      30.    Any witnesses necessary for foundation, impeachment or rebuttal, who
             cannot be anticipated at this time.
      31.    Any expert witness(es) retained by any party to this matter.
      32.    Witnesses identified by Plaintiff and not objected to by Defendant.
EXHIBITS:
      At this time, DEFENDANT intends to introduce:




                                          - 12 -
       Case 1:20-cv-00114-MV-LF Document 11 Filed 03/19/20 Page 13 of 15



           1. Plaintiff’s personnel file

           2. Plaintiff’s wage and compensation information
           3. GEO policies and procedures and records

           4. Investigation files relating to Plaintiff

           5. Other exhibits identified during discovery
           6. Exhibits identified by Plaintiff and not objected to by Defendant

           7. Any documents necessary for rebuttal or impeachment

EXPERTS:

       PLAINTIFF has not determined whether an expert is necessary.

       DEFENDANT has not determined whether an expert is necessary. If Plaintiff

identifies an expert, and rebuttal expert witness testimony is necessary, then Defendant will

call a rebuttal expert.

DISCOVERY:

       Discovery will be needed on the following subjects:           Plaintiff’s claims and

Defendant’s defenses. To the extent that private and confidential information is sought in

discovery, the parties may submit an appropriate confidentially order to the Court.

       Maximum of 25 interrogatories by each party to any other party. (Responses due

30 days after service).

       Maximum of 25 requests for admission by each party to any other party. (Response

due 30 days after service).

       Maximum of 25 requests for production by each party to any other party. (Response

due 30 days after service).

       Maximum of 10 depositions by Plaintiff(s) and 10 by Defendant(s).



                                             - 13 -
       Case 1:20-cv-00114-MV-LF Document 11 Filed 03/19/20 Page 14 of 15




        Each deposition (other than of named parties and experts) is limited to a maximum

of 4 hours unless extended by agreement of the parties or ordered by the Court.

        Neither party has identified any expert witnesses at this time. If experts are

identified, reports from retained experts under Rule 26(a)(2) will be due as follows:

                From Plaintiff August 14, 2020; and

                From Defendant September 18, 2020.

        Supplementation under Rule 26(e) due 30 within thirty days after the information

is discovered or revealed. Final supplementation under Rule 26(e) due 30 days before

the start of trial.

        All discovery commenced in time to be complete by December 18, 2020.


                                  PRETRIAL MOTIONS

        Plaintiff intends to file: Responses to Motions filed by Defendant. If necessary,

motions in limine.

        Defendant may file a motion pursuant to Federal Rule 12(b)(6). If the parties cannot

resolve discovery disputes, Defendant may file discovery motions. If appropriate,

Defendant will file a motion for summary judgment, as well as motions in limine, if

necessary. At this time, Defendant does not anticipate filing other pretrial motions. All

dispositive motions must be filed by: February 12, 2021.

                               ESTIMATED TRIAL TIME

        The parties estimate trial will require four days.

        This is a jury case.




                                            - 14 -
         Case 1:20-cv-00114-MV-LF Document 11 Filed 03/19/20 Page 15 of 15




         The parties request a pretrial conference 8 weeks before trial.

                                       SETTLEMENT

         The parties intend to engage in informal settlement negotiations when possible and

if necessary will request a settlement conference. At this time, the possibility of settlement

cannot be fully evaluated before undertaking some discovery.

                                       EXCEPTIONS

         None at this time.

                                                      APPROVED WITHOUT EXCEPTIONS
                                                      (note exceptions above)

                                                      s/Donald G. Gilpin (with permission)
                                                      The Gilpin Law Firm, LLC
                                                      For Plaintiff

                                                      s/ R. Shawn Oller
                                                      Littler Mendelson, P.C.
                                                      For Defendant

I hereby certify that I electronically transmitted
the attached document to the Clerk’s Office using
the CM/ECF System for filing and transmittal of
a Notice of Electronic Filing to the following if
CM/ECF registrants, and emailed a copy of same
to any non-registrants this 19th day of March,
2020:

Donald G. Gilpin
Christopher P. Machin
6100 Indian School Road NE, Ste. 115
Albuquerque, NM 87110
Attorneys for Plaintiff Andrea Chavez


/s/ Sara Jurecki
4823-5922-9367.1 059218.1408




                                             - 15 -
